UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 6, 2011 Mercari Communications Group, Ltd. (Exact name of registrant as specified in its charter) Colorado 000-17284 84-1085935 (State or other jurisdiction of incorporation) (Commission File Number) IRS Employer Identification Number 135 Fifth Avenue, 10th Floor New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(212) 739-7689 (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5.Corporate Governance and Management. Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective April 6, 2011, Mr. Ronald S. Robbins announced his retirement as Executive Vice President and Chief Operating Officer of Mercari Communications Group, Ltd. (the “Company”).The Company currently has no plans to replace Mr. Robbins. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MERCARI COMMUNICATIONS GROUP, LTD. Dated:May23, 2011 By: /s/ Tim F. Holderbaum Tim F. Holderbaum Executive Vice President, Chief Financial Officer, Secretary & Treasurer 3
